Citation Nr: 1516481	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center at the Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for VA educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 2002 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 administration decision of the VA Education Center at the Regional Office (RO) in Muskogee, Oklahoma.  

The actual decision denying the Veteran benefits is not of record; however, all other procedural documents, including the statement of case setting forth the applicable laws and regulations as well as the reason for denying the Veteran's claim are of record.  As the Veteran's claim is being denied as a matter of law, the Board finds that a remand to obtain the decision on appeal is not necessary as no additional benefit would flow to the Veteran.  

The Veteran was scheduled for a hearing before a Veterans Law Judge, but did not appear.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014).


FINDINGS OF FACT

1.  The Veteran's DD 214 shows that he received a discharge under honorable conditions (general) for misconduct.

2.  The character of the Veteran's service does not confer eligibility for VA educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB).



CONCLUSION OF LAW

The criteria for eligibility for VA educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB) have not been met.  38 U.S.C.A. §§ 107(a), 3011(a) (West 2002); 38 C.F.R. §§ 3.40 and 21.7042 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  No amount of additional evidentiary development would change the result of this case.  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

II.  Analysis

The governing legal criteria, as pertinent to this particular case, specify that in order to be eligible to receive educational benefits pursuant to Chapter 30, an individual, after June 30, 1985, must first become a member of the Armed Forces, serve at least three years of continuous active duty in the Forces, and must be discharged with an honorable discharge.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042 (a) (4).  A less than honorable character of discharge (e.g., under honorable conditions, general, bad conduct, or undesirable) is not qualifying for Chapter 30.  See VA Adjudication Procedure Manual M22-4, Part V, 1.17(e).

An alternative to meeting the aforementioned character of discharge requirement exists if the evidence shows the Veteran's service is described as honorable, and that the Veteran was placed on the retired list, transferred to the Fleet Reserve or Fleet Marine Corps Reserve, placed on the temporary disability retired list, or released in a reserve component of the Armed Services.  38 U.S.C.A. § 3011 (a)(3)(C),(D) ; 38 C.F.R. § 21.7042 (a)(4)(iii),(iv) . 

The findings by the service department verifying a person's service are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Veteran's DD 214 shows that he had service from June 2002 to December 2004.  His character of discharge is shown to be under honorable conditions (general) and the type of separation was listed as misconduct.  The evidence does not show, nor does the Veteran contend, that he applied to have his discharge upgraded.

Department of Defense (DoD) records confirm the Veteran's character of service.  An April 2013 email from the Army also confirms the Veteran's character of discharge and that there was no reenlistment contract on file to provide proof of an honorable period of service.  

In his June 2013 substantive appeal, the Veteran cited to an Army regulation providing that service members who receive a general discharge are entitled to all rights and benefits, including the MGIB.

Based on a review of the evidence, the Board concludes that basic eligibility for VA educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB) has not been met.  The Veteran's DD 214, DoD records, as well as an email from the Army, all confirm that the Veteran received an under honorable conditions (general) discharge; the type of separation has been shown to be misconduct.  As the findings of the service department verifying the Veteran's service are binding, the Board must conclude that the Veteran does not meet the basic eligibility for the benefits sought on appeal.  The law specifically excludes such service for purposes of entitlement to VA educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB).  Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).

The Board acknowledges the Veteran's report that an Army regulation provides that his character of discharge entitles him to benefits.  However, a review of the regulation cited by the Veteran shows that a discharge under other than honorable conditions may or may not deprive the service member of benefits administered by the VA; a determination by that agency is required in each case.  Army Regulation 635-200, Chapter 3, pg. 45 (June 6, 2005 (supersedes July 15, 2004 version)), available at http://www.apd.army.mil/pdffiles/r635_200.pdf.  As noted above, VA regulations specifically require an honorable discharge for Chapter 30 benefits.  Therefore, the regulation cited by the Veteran does not provide a legal basis for the receipt of Chapter 30 benefits in light of VA's determination that only service members in receipt of honorable discharges qualify for these benefits.  

While the Board sympathizes with the Veteran's claim, the law and regulations concerning education benefits specifically exclude certain characters of discharge service from these benefits.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Basic eligibility for VA educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB) is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


